DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Yu et al. by (US 2001/0039994A1) (hereafter Yu).
With respect to claim 1, Yu teaches a system comprising: an internal support member (202/302) configured to be inserted into a collapsible housing (10) and arranged along a longitudinal axis of an inner surface of the collapsible housing (figures); and an outer support member (201) arranged along an outer surface the collapsible housing opposite the internal support member, wherein: the outer support member and the internal support member are 
With respect to claim 6, Yu teaches wherein the internal support member and the outer support member are configured to apply opposing forces to the strip and to the collapsible housing (figures; and paragraphs 48-50 and 66-69).
With respect to claim 7, Yu teaches wherein the internal support member comprises an elongated anvil (figures; and paragraphs 48-50 and 66-69).
With respect to claim 15, Yu teaches a method comprising: inserting an internal support member (202/302) into a collapsible housing (10 such that it is arranged along a longitudinal axis of an inner surface of the collapsible housing; arranging an outer support member (201) along an outer surface the collapsible housing opposite the internal support member; positioning a strip (109) along the outer surface using the outer support member and the internal support member; and permanently welding the strip to the outer surface using a welding element, wherein at least one of the internal support member or the outer support member comprises the welding element (figures; and paragraphs 48-50 and 66-69).
With respect to claim 20, Yu teaches wherein the positioning the strip comprises: applying opposing forces to the strip and to the collapsible housing by the internal support member and the outer support member (figures; and paragraphs 48-50 and 66-69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
With respect to claims 2 and 16, Yu teaches the outer support member comprises the welding element (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the ultrasonic welding of Yu in order to maximize melting of one or more layers therein.
With respect to claims 3 and 17, note that when the ultrasonic welding of Yu is implemented the ultrasonic heating element would intrinsically partially melt the strip and the wall (paragraphs 48-50 and 66-69).

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1 and 15 above, and further in view of EP-0095082A2 (hereafter EP ‘082).
With respect to claims 4 and 18, Yu teaches the outer support member comprises the welding element (paragraphs 48-50 and 66-69), but does not teach permanently welding comprises permanently welding the strip to the outer surface using high frequency alternating current.
However, Johnson teaches welding plastics using high frequency alternating current (abstract).
At the time of the invention it would have been obvious to utilize the high frequency alternating current of EP ‘082 in the process of Yu in order to form a strong weld.  The claim would have been obvious because the substitution of one known element for another would .

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1 and 15 above, and further in view of Kazmirzak et al. (DE 10250741A1) (hereafter Kazmirzak).
With respect to claims 5 and 19, Yu teaches the outer support member comprises the welding element and permanently welding comprises permanently welding the strip to the outer surface (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9), but does not teach an air pathway for high temperature air; and the permanently welding using the high temperature air.
However, Kazmirzak teaches an ultrasonic welding element including an air pathway for high temperature air; and the permanently welding using the high temperature air (abstract; figures; and paragraphs 21-22, 46, and 52 of the machine translation).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the hot air ultrasonic welding of Kazmirzak in Yu in order to control heat distribution in the welding tool.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/16/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.